Title: David Gelston to Thomas Jefferson, 11 October 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York October 11. 1816.
          
          Believing now we have nothing to apprehend from the equinoctial gales, and a good opportunity offering, I have this day Shipped by the Scho William, E Williams Master, your case of books, to the care of Messrs Gibson & Jefferson at Richmond
          
            
               since my letter to you of the 26 ult: enclosing my Account of   
              $89.11
            
            
              I have paid the freight of the books from Havre
              6.60
            
            
              
              $95:71
            
          
          I wish the books safe to hand and am,
          
            with very  great regard, Dear Sir,  your obedient servant
            David Gelston
          
        